COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Zimmerman Truck Lines, Inc., and Chad          §              No. 08-17-00131-CV
  Frymire,
                                                 §                 Appeal from the
                       Appellant,
                                                 §           County Court at Law No. 3
  v.
                                                 §            of El Paso County, Texas
  Katrina Pastran,
                                                 §             (TC# 2012DCV04303)
                        Appellee.
                                             §
                                           ORDER

       The Court GRANTS the Appellant’s Reply Brief Second motion for extension of time

within which to file the Appellant’s reply brief until April 9, 2018. NO FURTHER MOTIONS

FOR EXTENSION OF TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Oscar A. Lara, the Appellant’s Attorney, prepare the

Appellant’s reply brief and forward the same to this Court on or before April 9, 2018.

       IT IS SO ORDERED this 3rd day of April, 2018.


                                                     PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.